IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 143 EM 2018
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 RONALD WALKER,                              :
                                             :
                     Petitioner              :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days in which to

submit a Petition for Allowance of Appeal.